DISMISS; and Opinion Filed August 20, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00213-CV

                IN THE INTEREST OF M.K.J. III AND S.M.J., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-21425

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Osborne
       The docketing statement and clerk’s record in this case are past due. By postcard dated

February 19, 2019, we informed appellant the docketing statement in this case was due. We

cautioned appellant that failure to file the docketing statement within ten days might result in the

dismissal of this appeal without further notice.

       By letter dated July 3, 2019, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide written

verification she had paid or made arrangements to pay for the clerk’s record or that she had been

found entitled to proceed without payment of costs within ten days. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not provided the required documentation or otherwise corresponded with the Court

regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Leslie Osborne/
                                                LESLIE OSBORNE
                                                JUSTICE


190213F.P05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF M.K.J. III AND                 On Appeal from the 254th Judicial District
 S.M.J., CHILDREN                                  Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-11-21425.
 No. 05-19-00213-CV                                Opinion delivered by Justice Osborne,
                                                   Justices Schenck and Reichek participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 20th day of August, 2019.




                                             –3–